Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 1 of 17 PageID# 758



                                                                                           FILED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division - IN ADMIRALTY                         JUL 2 2 2020

                                                                                   CLERK. U.S. DISTRICT COURT
 CMA COM S.A.,                                                                            NORFOLK. VA


                Plaintiff,

 V.                                                           CIVIL ACTION NO.2:19-cv-357


 LEADER INT'L EXPRESS CORP.
 a/k/a Leader International Express, Inc.,

                Defendant.


                             MEMORANDUM OPINION AND ORDER


        Before the Court are Leader Int'l Express Corp.'s ("Leader") Motion for Summary

 Judgment and CMA CGM S.A.'s ("CMA") Cross-Motion for Summary Judgment pursuant to

 Federal Rule of Civil Procedure 56. ECF Nos. 18, 20. Both parties filed supporting memoranda

 and exhibits in support of their motions. ECF Nos. 18-22. Having been fully briefed, this matter

 is ripe for judicial determination.

                      1.     FACTUAL AND PROCEDURAL HISTORY

        This litigation concerns a breach of a maritime contract ("service contract") between

 Leader, a non-vessel operating common carrier ("NVOCC"), and CMA, a vessel operating

 common carrier, for failure to pay demurrage, detention, and related charges for containers

 subjected to a lengthy custom hold. ECF No. 1 at 1] 4-6; ECF No. 19 at Ij 1. The following facts

 are undisputed; On May 18, 2016, CMA and Leader entered into a service contract where CMA,

 the carrier, would ship cargo for Leader, the shipper, with Leader to pay for shipping and guarantee

 a minimum quantity ofcontainers to ship. The service contract incorporated CMA's tariffs CMDU
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 2 of 17 PageID# 759



 037,020, 100, and 044, as well as the terms and conditions of its bill of landing.' ECF No. 19 at ^

 2; ECF No. 21 at 5. Relevant here, the service contract provides that NVOCC is responsible to

 the carrier for fees incurred for shipments, including detention and demurrage. ECF No. 19 at ^ 6.

        Detention is "the charge the Merchant pays for detaining Carrier equipment outside the

 port,terminal or depot, beyond the free time." ECF No. 1-9 at 12; ECF No.21 at^ 6(d). Demurrage

 is "the charge, related to the use of the equipment only, the Merchant pays for Carrier's equipment

 beyond the free time allowed by Carrier for taking delivery ofgoods in the port, terminal or depot."

 ECF No. 1-9 at 13; ECF No. 21 at ^ 6(b). Demurrage includes storage, equipment, and reefer

 service costs. Id. Gates fees charged by the Marine Terminal Operator("MTO")are an additional

 demurrage cost. ECF No.21 at ^ 6(f).

        CMDU 100, Rule 200 and CMDU 100, Rule 300 set forth the terms for detention and

 demurrage. ECF No. 19 at ^ 4. The applicable detention rate for booking is $115 per day except

 for permitted free time through day 10, and then $165 per day thereafter. ECF No. 21 at ^ 6(e);

 ECF No. 1-3. The demurrage rate for bookings is $160 per day except for permitted free time. ECF

 No. 21 at 6(c); ECF No. 1-2. Free time consists "of the day the equipment is interchanged plus

 the next four working days; Saturdays, Sundays and holidays shall be excluded. Upon expiration

 of free time, per diem charges [are] assessed on a straight calendar day basis until the equipment

 is returned." ECF No. 1-3 (CMDU 100, Rule 300). The daily charge for carrier equipment

 containers kept beyond the free time, includes 5 free working days in all U.S. ports, absent

 exceptions. ECF No. 19 at 4; ECF No. 1-2(CMDU 100, Rule 200). There is no free time for




       'The Service contract was amended five times. ECF No. 21 at 4;see also ECF Nos. 1-4 to 1-9
       (Exs. 3A-3F).
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 3 of 17 PageID# 760




 both demurrage and detention for containers returned empty to carrier. ^ ECF No. 21 at 16(i); ECF

 No. I-10at4, 7, and 10.

        The service contract also incorporates provisions regarding custom delays. Tariff044, Rule

 2.39 reads that the carrier "shall not be responsible for delays in transporting or delivering cargo

 when such delays occur on cargo detained by Customs, quarantine officials or other government

 required cargo inspection organizations. Any demurrage charges that accrue from such delays

 either at origin or destination are for the account ofcargo." ECF No. 21 at 116(h); ECF No. 19-11.

 For return cargo, the tariff reads,"[wjhen Carrier is required by U.S. Customs or any other legal

 entity to return cargo to the port of loading, for whatever reason, all charges including retum

 carriage and additional onward carriage, plus the original freight charges are for the account ofthe

 Shipper." Id. "Any and all costs associated with or arising out of any such inspection, including

 but not limited to, spotting of container at the inspection point, storage of the container while

 awaiting inspection or thereafter, opening and closing container, manipulation of the contents of

 the container, opening and replacing packages, and taking samples shall be for the expense of the

 Cargo." Id.

        Finally, the service contract includes a force majeure provision. According to the service

 contract, force majeure includes "strikes, lock-outs or exceptional circumstances arising from the

 threat thereof, acts of God, state or public enemy, including but not limited to war, riots, civil

 disorder and insurrection, embargo or other disruption or interference with trade, act of the Prince,

 marine disaster, severe weather, condition, fire, explosion, or other casualty, and any unforeseen



        ^ Tariff 100, Rule 90A excludes free time for both demurrage and detention for containers
        returned empty to carrier and reads "[u]nits returned empty due to a reduction in or delayed
        loading of the expected units for a booing shall have no Free Time Detention (off dock
        terminal/CY), and no Free Time Demurrage(on dock terminal/CY). Shipper or responsible party
        will be liable for any and all of these accrued charges as per Tariff." ECF No.1-10.
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 4 of 17 PageID# 761



 event beyond the control of the parties of whatever nature and however caused which materially

 affect business oftrading conditions and/or the supply or demand for the services of Carrier or the

 cargo ofthe Shipper." ECF No. 1-9 at Term 12. The party affected by force majeure circumstances,

 "shall notify the other party in writing within seven (7) working days of the existence of such

 circumstances, specifying the effect of those circumstances on the party's ability to perform its

 obligations." ECF No. 21 at ^ 6(g); ECF Nos. 1-4 to 1-9. In addition, the force majeure provision

 excuses the carrier from responsibility from any delay, damage,injury or expense "in the event the

 carrier is prevented from U.S. Customs or any other government entity from unloading some or

 all of the cargo on a particular vessel and such prohibition is not due to any act or omission of

 [c]arrier [and is] due to no fault of the carrier." Id. All extra charges and expenses incurred as a

 result of such prohibition are for the account of the shipper. Id.

        In May 2016, Leader began a relationship with Perfectus Aluminum, Inc.("Perfectus") to

 ship large numbers of containers, which contained a commodity called alloyed aluminum

 extensions from the Port of Long Beach to Asia. ECF No. 19 at ^ 7. Leader used CM A as one of

 the carriers to ship Perfectus containers. Id. at ^ 8. Specifically, Leader booked 103 containers with

 CM A. Id. at H 8-9; ECF No. 21 at T| 9.

        On September 15, 2016, the United States Customs and Border Protection ("CBP"), in

 connection with a criminal investigation into Perfectus, held and detained the 103 containers that

 Leader arranged to ship with CMA.' ECF No. 19 at ^1 9; ECF No. 21 at ^ 11. CBP prohibited

 CMA from notifying Leader of the hold until after the containers were delivered to the terminal.



       'The federal government investigated Perfectus for avoiding import tariffs on massive quantities
        ofaluminum extrusions imported from China, tariffs designed to avoid the dumping of raw
         materials into the United States. ECF No. 19 at T] 13. Defendant claims no prior ties to or
         knowledge about the Perfectus group prior to being approached by Perfectus to provide NVOCC
         services for shipments to Asia. ECF No. 19 at 1^13-15.
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 5 of 17 PageID# 762



 Id.\ ECF No. 21 at ^ 12. Containers subjected to the GBP hold could not load on the vessel as

 scheduled, and CMA administratively "rolled" them to the next available and appropriate vessel

 during the hold. ECF No. 19 at T112.

        On September 19, 2016, CMA issued a notice to Leader regarding the CBP hold on

 containers already booked and released. ECF No. 21 at 1|13. CMA subsequently issued two other

 notices to Leader on October 3,2016.Id. at^l 14-15. From September 19,2016 to January 9,2017,

 CMA sent Leader at least 20 additional notices and booking sheets addressing the custom holds

 placed on containers booked by Leader. ECF No. 21 at T| 16. Leader did not issue the force majeure

 notice required to seek relief under the service contract. ECF No. 21 at H 20.

        Eventually, 49 containers were shipped. ECF No. 19 at H 16. CMA and Leader arranged

 for the released containers to ship in October and November 2016, and a few containers were

 shipped in March 2017. Id. For these shipped containers. Leader paid freight and other charges,

 and $257,703 in demurrage charges. Id. at1| 17. CMA seeks $144,537 as the balance of demurrage

 charges for the shipped containers. Id.

        On January 9,2017, CBP officially seized the remaining 54 containers that Leader booked

 with CMA.Id. at 18. These unshipped containers were released empty to CMA on various dates

 in January and February 2017. Id. at ^1 19. In August 2017, CMA invoiced Leader for late fees,

 detention and demurrage for the 54 containers. ECF No. 19 at T| 20. CMA charged detention for

 the 54 containers from the day the containers were picked up and left at the terminal until in-gating,

 and demurrage from the day from container delivery/in gating to the terminal until the day the

 container was released empty to CMA. Id. CMA did not provide free time for demurrage or

 detention for the containers returned empty. ECF No. 21 at 20. For the 54 unshipped containers.
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 6 of 17 PageID# 763



 CM A assessed 7,216 demurrage days. ECF No. 19 at ^ 20. CMA seeks $1,154,560.00 as

 demurrage charges for the 54 unshipped containers. Id. at T121.

        The MTO unilaterally reduced its contract charges for container storage for unshipped

 containers and stopped charging on the date of seizure. Id. at ^ 22. The MTO cancelled two

 invoices for storage charges for two of the three shipments ofsailed containers. Id. The MTO total

 invoices to CMA for storage costs for the containers at issue amounts to $213,366. See ECF No.

 21 at 7; ECF No.22 at 3. Perfectus has made no payments to Leader for CMA.** ECF No. 19 at ^

 24. Leader has not paid any of the demurrage, detention, or gate fee charges for the unshipped

 containers. ECF No. 21 at ^ 23.

        After unsuccessfully attempting to secure payment from Leader, CMA initiated the instant

 action on July 10,2019, claiming breach of contract and seeking $1,310,139.68 USD in damages.

 ECF No. 1. On August 26,2019, Leader filed its Answer with affirmative defenses. ECF No. 10.

 Specifically, Leader claimed force majeure and unclean hands as defenses, but reserved the right

 to amend its answer to include other defenses as it became available or apparent during discovery.

 Id. at 6-7.


        On March 3, 2020, Leader filed a Motion for Summary Judgment and a supporting

 memorandum. ECF Nos. 18-19. In its supporting memorandum.Leader dispensed with its unclean

 hands' argument, but maintained its force majeure defense. ECF No. 19 at 24-28. Leader also

 asserted two new affirmative defenses -Frustration ofPurpose and Impossibility. Id. at 8-24.

        On March 10, 2020, CMA filed a Cross-Motion for Summary Judgment and its

 memorandum in opposition. ECF Nos. 20-21. On March 16, 2020, Leader filed its reply, and its

 opposition to CMA's Cross Motion for Summary Judgment. ECF No.22. CMA did not file a reply.


        * Perfectus settled with the other two carriers Leader did business with. ECF No. 19 at ^ 25.
         Perfectus fled the U.S., are beyond extradition, and have not been prosecuted. Id.
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 7 of 17 PageID# 764



 On May 22, 2020, Leader filed a notice of supplemental authority regarding a new rule by the

 Federal Maritime Commission ("PMC"), which though not controlling, is relevant to the cross-

 motions for summary judgment. EOF No. 24.

                                   II.   LEGAL STANDARD

         Federal Rules of Civil Procedure provides that "[t]he Court shall grant summary judgment

 if the movant shows that there is no genuine dispute as to any material fact and the movant is

 entitled tojudgment as a matter oflaw." Fed R.Civ. P.56(a);see also McKinneyv. Bd. ofTrustees

 ofMd. Cmty. Coll., 955 F.2d 924, 928 (4th Cir. 1992)("[Sjummary judgments should be granted

 in those cases where it is perfectly clear that no issue of fact is involved and inquiry into the fact

 is not necessary to clarify the application of the law.")(citations omitted). In deciding a motion

 for summary judgment, the court must view the facts, and inferences to be drawn from the facts,

 in the light most favorable to the nonmoving party. Anderson v. Liberty Lobby Inc., All U.S. 242,

 247-48 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

 When considering cross-motions for summary judgment, the Court "must review each motion

 separately on its own merits 'to determine whether either of the parties deserves judgment as a

 matter oflaw.    Rossignol v. Voorhaar,316 F.3d 516,523(4th Cir. 2003){quoting Philip Morris,

 Inc. V. Harshbarger, 122 F.3d 58,62 n.4(1st Cir. 1997)).

        Once a motion for summary judgment is properly made and supported, the opposing party

 "must come forward with specific facts showing that there is a genuine issue for trial." Matsushita,

 475 U.S. at 586-87 (internal quotations omitted). Summary judgment will be granted "against a

 party who fails to make a showing sufficient to establish the existence of an essential element to

 that party's case, and on which that party will bear the burden of proof at trial." Celotex Corp. v.

 Catrett, All U.S. 317,324(1986). "Genuineness means that the evidence must create fair doubt;
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 8 of 17 PageID# 765



 wholly speculative assertions will not suffice." Ross v. Commc'ns Satellite Corp., 759 F.2d 355,

 364 (4th Cir. 1985), abrogated on other grounds by. Price Waterhouse v. Hopkins, 490 U.S. 228

 (1989); see also Ash v. United Parcel Serv., Inc., 800 F.2d 409, 411-12 (4th Cir. 1986)(noting

 that the nonmoving party must offer more than unsupported speculation to withstand a motion for

 summary judgment).

                                     III.   DISCUSSION

        In a breach-of-contract action,summaryjudgment is appropriate where the language ofthe

 contract is unambiguous or "where an ambiguity can be definitely resolved by reference to

 extrinsic evidence." Washington Metropolitan Area Transit Authority v. Potomac Investment

 Properties, Inc., 476 F.3d 231,235 (4th Cir. 2007). Here, the parties do not dispute any material

 facts, and agree that the service contract which incorporates the tariffs and the bill of landing,

 governs their duties. The parties also do not dispute that the service contract is unambiguous.

 Rather, the parties dispute whether an equitable doctrine excuses the parties from their contractual

 obligations. Compare ECF No. 19 with ECF No. 21.

        Leader raises three defenses in support of its motion for summary judgment. First, Leader

 claims that Leader should be relieved from its contractual performance because the purpose ofthe

 contract was frustrated, and therefore relies on the fhistration of purpose doctrine. ECF No. 19 at

 8-24. Second, Leader relies on the doctrine of impossibility to relieve it of its contractual

 obligation under the service agreement. Id. Lastly, and in the alternative. Leader argues that the

 force majeure clause outlined in the service contract excuses Leader from the demurrage charges

 assessed by CMA.Id. at 24- 28.

        In opposition, and in support of its own motion for summary judgment, CMA argues that

 Leader breached the service contract and that no affirmative defense applies in this case. ECF No.
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 9 of 17 PageID# 766



 21. Specifically, CMA argues that Leader waived its right to bring the affirmative defenses of

 frustration of purpose and impossibility by failing to waive these defenses in its Answer. ECF No.

 21 at 12-20. CMA also argues that Leader cannot rely on force majeure terms when it failed to

 adhere to the required written notice. ECF No. 21 at 20-24. CMA requests that this Court grant

 summary in their favor for breach of contract. Id. at 24-27.

            1. Waived Affirmative Defenses

        The Court begins its analysis by first addressing CMA's procedural argument about

 whether Leader waived its affirmative defenses by raising it for the first time in a summary

 judgment motion. ECF No.21 at 12-15. Federal Rule ofCivil Procedure 8(c)requires that"a party

 must affirmatively state any avoidance or affirmative defense" in response to a pleading. Fed. R.

 Civ. P. 8(c).The purpose of Rule 8(c)is to give the opposing party notice ofthe affirmative defense

 and a chance to rebut it. Grunley Walsh U.S., LLC v. Raap^ 386 F. App'x 455,459(4th Cir. 2010).

 Therefore, a party's failure to raise an affirmative defense in the appropriate pleading generally

 results in a waiver. However, a waiver of an affirmative defense is not automatic and requires a

 showing of prejudice to the plaintiff or unfair surprise. Peterson v. Airline Pilots Ass'n, 759 F.2d

 1161,1164(4th Cir.1985). Thus,"[ajbsent unfair surprise and prejudice to a plaintiff...a defendant

 may raise an affirmative defense for the first time in a dispositive pre-trial motion." Badh v. Lee

 Cty. Landfill SC, LLC,298 F.R.D. 318, 323(D.S.C. 2014).

        Here, the Court does not find that CMA is unfairly surprised or prejudiced by Leader

 raising affirmative defenses for the first time in a summary judgment motion. First, CMA had

 notice from the Answer that Leader reserved the right to raise additional offenses at the close of

 discovery. While Leader did not specifically name these defenses in the Answer or seek leave to

 amend the Complaint before filing its summary judgment motion. Leader put CMA on notice by
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 10 of 17 PageID# 767



 raising these affirmative defenses in a pleading where CMA had an opportunity to respond. See

 Grmley Walsh U.S., LLC, 386 F. App'x at 459 (finding no prejudice or unfair surprise because

 the merits of the affirmative defense raised for the first time in a summary Judgment motion was

 fully briefed). Though CMA argues that they are prejudiced because they lost the opportunity to

 issue interrogatories, request for admissions, or request for production to examine the specific

 defenses raised for the first time in a summary judgment motion, the Court does not find any

 additional discovery needed to address these affirmative defenses given the undisputed facts. See

 ECF No. 21 at 12-13;see also ECF No. 22 at 7. This is further demonstrated by CMA's ability to

 rebut these defenses in its opposition to Leader's motion for summary judgment by relying on the

 undisputed facts. ECF No. 21 at 15-20. In other words, based on the undisputed facts before the

 Court, no additional discovery is needed to determine whether the equitable defenses apply in this

 case, and CMA has failed to demonstrate otherwise. Therefore, the Court finds that CMA is not

 prejudiced, and will address Leader's affirmative defenses based on the merits. ^
            2. Frustration of Purpose

        Leader's first affirmative defense is that the purpose ofthe service contract was frustrated.

 ECF No. 19 at 8-24. Frustration of purpose is an equitable doctrine that works to discharge a party

 from its outstanding contractual obligation due to a supervening frustration. Caper Corp. v. Wells

 Fargo Bank, N.A.,578 F. App'x 276,288(4th Cir. 2014)citing Restatement(Second)ofContracts

 § 265. The doctrine is narrow and applies to instances"where a wholly unforeseeable event renders

 the contract valueless to one party." Id. citing United States v. Gen. MacArthur Senior Village,

 Inc., 508 F.2d 377, 381 (2d Cir. 1974). The defense of frustration of purpose requires proof of


        ^ The Court notes that Leader may also request leave to amend its Answer to add the specific
        affirmative defenses. However, given the undisputed facts in this case, the Court finds that this is
        unnecessary. Raising the affirmative defenses for the first time in a summary judgment motion is
        sufficient where plaintiff is neither unfairly surprised nor prejudiced.


                                                     10
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 11 of 17 PageID# 768



 three elements: 1) frustration of the principal purpose of the contract; 2) the fhistration is

 substantial; and 3) the non-occurrence of the ihistrating event or occurrence was a basic

 assumption on which the contract was made. Drummond Coal Sales, Inc. v. Norfolk S. Ry. Co.,

 No. 7:16CV00489, 2018 WL 4008993, at »15 (W.D. Va. Aug. 22, 2018). "[I]n order for

 frustration of the principal purpose of a contract to be substantial, it 'must be so severe that it is

 not fairly to be regarded as within the risks ... assumed under the contract.'" Drummond Coal

 Sales, Inc., 2018 WL 4008993 at *15 citing Sabine Corp. v. ONG fV., Inc., 725 F. Supp. 1157,

  1179(W.D. Okla. 1989). "It is not enough that the transaction has become less profitable for the

 affected party or even that he will sustain a loss." Id. citing Restatement(Second) of Contracts §

 265(comment(a)).

         Here, Leader argues that the purpose of the contract was frustrated when the parties were

 unable to ship the 54 containers of cargo that GBP held and seized through no fault of the parties.

 EOF No. 19 at 13. Leader argues that while it is familiar with short-term delays in shipping due

 to CBP inspections and related charges, lengthy custom holds and seizures at the terminal due to

 a federal criminal investigation are rare, and therefore unforeseeable. Id. at 15. Leader argues that

 this risk was not incorporated into the contract. Id. CMA,on the other hand,argues that the parties

 did allocate the risk by incorporating the tariffs that cover detention and demurrage, and custom

 delays. EOF No. 21. Leader contends that these provisions apply to containers that ship, not

 unshipped containers. ECF Nos. 19, 22.

         The Court has doubts as to whether the purpose of the contract was frustrated in this case

 with regards to the 54 unshipped containers. Even ifthe purpose ofthe contract was frustrated with

 regards to the unshipped containers, however. Leader fails to demonstrate that any frustration of




                                                  11
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 12 of 17 PageID# 769



 the contract was substantial. Leader also fails to demonstrate that the non-occurrence of the

 fhistrating event or occurrence was a basic assumption on which the contract was made.

        Tariff 044, Rule 2.39, which is incorporated into the contract, reads that the carrier "shall

 not be responsible for delays in transporting or delivering cargo when such delays occur on cargo

 detained by Customs, quarantine officials or other govemment required cargo inspection

 organizations. Any demurrage charges that accrue from such delays either at origin or destination

 are for the account of cargo." EOF No. 21 at T| 6(h); EOF No. 19-11. This tariff also provides that

 "[w]hen carrier is required by U.S. Customs or any other legal entity to return cargo to the port of

 loading, for whatever reason, all charges including return carriage and additional onward carriage,

 pays the original freight charges are for the account of the shipper." ECF No. 19-11. Finally, the

 provision also provides that "[a]ny and all costs associated with or arising out of any such

 inspection, including but not limited to, spotting ofcontainer at the inspection point, storage ofthe

 container while awaiting inspection or thereafter, opening and closing container, manipulation of

 the contents of the container, opening and replacing packages, and taking samples shall be for the

 expense ofthe Cargo." Id.

        The language of this tariff, and the parties agree, is unambiguous, and applies when CBP

 detains cargo. Though Leader argues that this provision does not apply to situations "when the

 carrier is unable to transport or deliver cargo," ECF No.19 at 23, the Court finds otherwise. The

 tariff applies generally to CBP detentions and holds. The existence of the tariff itself, which is

 incorporated in the service contract, indicates that custom delays occur in the maritime industry,

 and Leader does not deny this. See ECF No. 19 at 15. Though Leader claims that a lengthy custom

 delay is rare and unanticipated, the parties allocated the risk of custom delays, regardless of how

 long the delay. The tariff also applies when cargo is seized. CMA CGMS.A. v. AZAP Motors, Inc.,




                                                  12
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 13 of 17 PageID# 770



  No.2:14CV504, 2015 WL 9601157, at *9(E.D. Va. Nov. 25,2015), report and recommendation

  adopted. No.2:14CV504,2016 WL 50926(E.D. Va. Jan.4,2016)(holding that a similar provision

 applies when cargo is seized by customs). In any custom inspection, hold,or detention, it is always

  possible that the items will be seized. The purpose of addressing custom holds and detentions in

 the service contract was to allocate the risk if there were any delays or seizures, and Leader

 assumed this risk, regardless of where the seizure took place. See ECF No. 19-11 (noting that

 "[a]ny and all costs associated with or arising out ofany such inspection, including but not limited

 to... manipulation of the contents of the container...and taking samples shall be for the expense

 of the Cargo") (emphasis added). While the Court understands that the custom seizure was

 unfortunate placing both parties in difficult situations,these risks were assumed under the contract.

 See Drummond Coal Sales, 2018 WL 4008993, at *15. Therefore, the frustration of purpose

 doctrine does not apply in this case.

            3. Impossibility/ Impracticability

         Leader also raises the doctrine of impossibility as an affirmative defense. Though

 Frustration of purpose and impossibility are legally distinct defenses, they are related, and the

 elements are similar.See Drummond Coal Sales,2018 WL 4008993, at *15. To prove the defense

 of impossibility of performance, a defendant must prove: (1) the unexpected occurrence of an

 intervening act;(2) such occurrence was of such a character that its non-occurrence was a basic

 assumption of the agreement of the parties; and (3) the occurrence made performance

 impracticable. Fla. Power & Light Co. v. Westinghouse Elec. Corp., 826 F.2d 239, 264(4th Cir.

  1987). In considering the non-occurrence of an event, the question is whether the event is "one

 which the parties could reasonably be thought to have foreseen as a real possibility which could

 affect performance." Opera Co. ofBos. v. WolfTrap Found,for Performing Arts, 817 F.2d 1094,




                                                  13
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 14 of 17 PageID# 771



  1102(4th Cir. 1987). Thus,foreseeability isjust one factor to be considered in resolving how likely

 the occurrence of the event in question is. Id. The other factor is whether the occurrence of the

 event, "based on past experience, was of such reasonable likelihood that the obligor should not

 merely foresee the risk but, because of the degree of likelihood...should have guarded against it

 or provided for non-liability against the risk." Id.

         Based on the Court's analysis above, the Court finds that the doctrine of impossibility is

 inapplicable. It is foreseeable that with any custom inspection, there is a possibility that the delay

 would be lengthy or result in the ultimate seizure of the cargo. Given their experience in the

 maritime industry, the parties incorporated several provisions dealing with Custom inspections,

 delays, and actions. As the Court noted previously, the parties allocated the risks in the event

 Customs interfered with shipments, whether by delay or seizure. Leader assumed that risk in the

 contract, and therefore, the doctrine of impossibility also does not apply.

            4. Force Majeure

         In interpreting any force majeure provision, courts must construe contracts as they are

 written. Vienna Metro LLC v. Pulte Home Corp., 786 F. Supp. 2d 1076, 1086 (E.D. Va. 2011)

 citing Christopher Assocs. v. J.C. Sessoms, Jr., 245 Va. 18, 22 (1993). Where a force majeure

 provision is clear and unambiguous,the provision will be enforced. Washington Metropolitan Area

 Transit Authority,476 F.3d at 235; Philip Morris USA, Inc. v. Appalachian Fuels, LLC,No. 3:08-

 CV-527, 2009 WL 1011650, at *1 (E.D. Va. Apr. 15, 2009). This includes any enforcement of

 notice provisions that the parties agreed to. See United States v. Sunoco, Inc.(R & M), No. CIV.A.

 03-4625,2007 WL 1652266, at *4(D.N.J. June 7, 2007)(noting that failure to provide adequate

 notice of force majeure renders the defense unavailable); Sabine Corp. v. ONG W., Inc., 725 F.




                                                   14
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 15 of 17 PageID# 772



  Supp. 1157, 1168-69(W.D. Okla. 1989)(noting that the failure to give proper notice is fatal to a

  defense based upon a force majeure clause requiring notice).

         Here, the service contract provides that in the event of force majeure,"the party affected

 by the force majeure shall notify the other party in writing within seven (7) working days of the

 existence ofsuch circumstances, specifying the effect ofthose circumstances on the party's ability

 to perform its obligations." ECF No. 21 at 6(g); ECF Nos. 1-4 to 1-9. Leader did not issue any

 notice regarding the force majeure provision. However, Leader argues that the notice requirement

 should be excused because it did not become apparent that there was a force majeure event until

 after the items were officially seized. ECF No. 19 at 26. Given the clear and unambiguous terms

 of the force majeure provision, the Court does not find a full waiver of the notice requirement

 appropriate in this case.

         Furthermore, the Court does not consider the lengthy custom delay which resulted in

 seizure of cargo to fall under the provision of force majeure. Included within the force majeure

 section is a provision excusing the carrier from responsibility of any delay, damage, injury or

 expense in the event the carrier is prevented from U.S. Customs or any other government entity

 "from unloading some or all of the cargo on a particular vessel and such prohibition is not due to

 any act or omission of[cjarrier, which is due to no fault of the carrier..." Id. All extra charges or

 expenses incurred as a result of such prohibition are for the Shipper's account. Id. The existence

 of this provision under the force majeure provision indicates not only that the parties allocated the

 risk for any governmental or custom interference, but also that the parties did not consider this

 event to be fully excused by the force majeure provision. Leader agreed to assume the risks

 associated with any custom delays and therefore, the force majeure provision is inapplicable for

 this reason as well.




                                                  15
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 16 of 17 PageID# 773



            5. Breach of Contract

        The Court now turns to CMA's Cross-Motion for Summary Judgment regarding its breach
 of contract claim. To prove a breach of contract claim, a party must prove the existence of the

 following elements: (1) a legally enforceable obligation of a defendant to a plaintiff; (2) the

 defendant's violation or breach of that obligation; and(3)injury or damage to the plaintiff caused

 by the breach of obligation. Middle E. Broad. Networks, Inc. v. MBI Glob., LLC, No. I:14-CV-

 01207-GBL, 2015 WL 4571178, at *4(E.D. Va. July 28, 2015) citing Filak v. George, 267 Va.

 612,594 S.E.2d 610,614(2004.)Courts must interpret the contract according to the plain meaning

 ofthe terms, giving effect to all words,and must not search for meaning outside the contract, where

 the agreement is complete on its terms. Design & Prod., Inc. v. Am. Exhibitions, Inc., 820 F. Supp.

 2d 111, 736(E.D. Va. 2011)(citation omitted).

        There are no genuine disputes as to any material fact regarding Leader's liability for costs

 arising from the seizure of cargo by CEP. Both parties agree that the service contract, which

 incorporates its tariffs and bill of lading, governs the contractual obligations between the parties.

 ECF Nos. 19, 21.CMA claims that Leader failed to pay the detention and demurrage costs

 associated with the CBP seizure. ECF No. 21. Leader admits that it failed to pay the demurrage

 and detention costs for unshipped containers, and a partial balance for the shipped containers, but

 that it did not have to pay due to equitable defenses. ECF Nos. 19, 22. As analyzed above, the

 Court does not find that any equitable defenses apply in this case. Therefore, Defendant has

 breached the terms ofthe contract by failing to pay detention and demurrage charges in connection

 with the CBP detention. As a result of this breach. Leader owes, and is ordered to pay CMA

 $1,310,139.68. See ECF No. 21-10.




                                                  16
Case 2:19-cv-00357-RAJ-DEM Document 25 Filed 07/22/20 Page 17 of 17 PageID# 774



                                  IV.    CONCLUSION

        Based on the foregoing reasons, Defendant's Motion for Summary Judgment is DENIED.

 Plaintiffs Cross-Motion for Summary Judgment is GRANTED.

        The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

 IT IS SO ORDERED.


 Norfolk, Virginia


                                                                  UmtedStates District Judge




                                              17
